United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.S., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Isabela, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Anixa Montalvo Rivera, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 10-757
Issued: November 17, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On January 27, 2010 appellant filed a timely appeal from a November 12, 2009 decision
of the Office of Workers’ Compensation Programs that denied his claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that his right shoulder
condition was caused or aggravated by factors of his federal employment.
On appeal appellant’s attorney asserts that the medical evidence of record is sufficient to
establish causal relationship.
FACTUAL HISTORY
On March 11, 2009 appellant, then a 56-year-old letter carrier, filed an occupational
disease claim alleging that opening and closing a defective door on his postal vehicle caused a

right shoulder injury.1 In a January 12, 2009 report, Dr. Mari S. Tofani Montalvo, a Boardcertified internist, noted that appellant was seen for a preoperative evaluation for right shoulder
surgery. She advised that he could proceed with the procedure. On January 15, 2009 appellant
underwent a rotator cuff repair with subacromial decompression.
By letter dated March 25, 2009, the Office informed appellant of the evidence needed to
support his claim. It requested a comprehensive medical report that provided an opinion on the
cause of his claimed condition. In an April 23, 2009 statement, appellant noted that he had
worked at the employing establishment for 24 years. He described his job duties and stated that
the door of his postal vehicle was defective and did not slide properly from 2003 to 2008.
Appellant submitted treatment notes from Dr. Jose R. Alvarez Montes dated November 27, 1994
to December 16, 2008. A February 4, 2008 magnetic resonance imaging (MRI) scan of the right
shoulder demonstrated tendinopathy and partial tear of the supraspinatus tendon and
degenerative changes at the insertion and acromioclavicular joint. In progress notes dated
February 13 to August 27, 2008, Dr. Armando Nazario Guirau, Board-certified in orthopedic
surgery, noted the right shoulder MRI scan findings and appellant’s complaint of pain. He
diagnosed right shoulder partial tear versus tendinitis. On October 24, 2008 Dr. Ivan H.
Pacheco, a Board-certified orthopedic surgeon, reported appellant’s complaint of right shoulder
pain and weakness. He reviewed the MRI scan; provided examination findings; diagnosed
shoulder pain, acromioclavicular arthrosis and complete rupture of rotator cuff; and
recommended surgical repair. Dr. Pacheco noted that on January 15, 2009 appellant underwent
arthroscopic superior labral tear repair from anterior to posterior (SLAP repair), with
subacromial decompression and distal clavicle resection and described his postoperative course.
Dr. Roberto H. Hau Rosa, a general practitioner, provided reports dated March 27 and April 17,
2009 which described physical examination findings including right shoulder range of motion
measurements. He advised that appellant had 23 percent right shoulder impairment. On
March 30, 2009 Dr. Raul Benitez, a psychiatrist, provided results of testing and evaluation.
In a March 25, 2009 letter, Magali I. Rosario, customer service supervisor, controverted
the claim. He stated that appellant did not report any problems with his postal vehicle until
March 2008, at which time it was sent for repair. A vehicle repair slip for vehicle number
203928 stated that the driver had difficulty sliding the right door, causing arm discomfort.
By decision dated June 16, 2009, the Office denied the claim. It accepted as factual that
appellant performed letter carrier duties of pushing, pulling, sorting, casing and delivering mail
and opening and closing a postal vehicle sliding door. The Office found that the medical
evidence did not establish that the claimed shoulder condition was caused by these employment
factors, as it did not explain how his right shoulder symptomology or the January 15, 2009
surgery were causally related to factors of employment.
On June 27, 2009 appellant requested a hearing, later changed to a request for a review of
the written record. He submitted vehicle repair slips dated January 5 and March 12, 2008
describing problems with the sliding door. In a July 1, 2009 report, Dr. Pacheco noted
appellant’s report that work tasks of box and package mobilization, lifting, pushing and overhead
1

Appellant also submitted a traumatic injury claim, alleging that a right shoulder injury occurred from
January 2008 to January 2009. The claim was adjudicated by the Office as an occupational disease.

2

reaching caused his right shoulder problems. He reviewed appellant’s care, including the
January 15, 2009 surgery, and advised that appellant currently had residual stiffness that had
plateaued and limited his functional range of motion. Dr. Pacheco diagnosed adhesive capsulitis,
rotator cuff syndrome, impingement syndrome, acromioclavicular arthrosis, and biceps
tenosynovitis and advised that appellant could not perform many of his work activities such as
filing, sorting above head level, pushing and pulling boxes, and closing the truck sliding door.
Appellant was approved for retirement disability on September 16, 2009.
On November 12, 2009 an Office hearing representative affirmed the June 16, 2009
decision, finding that the medical evidence did not provide a sufficient opinion regarding the
cause of appellant’s right shoulder condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
timely filed within the applicable time limitation period of the Act, that an injury was sustained
in the performance of duty as alleged and that any disability and/or specific condition for which
compensation is claimed is causally related to the employment injury. These are the essential
elements of each and every compensation claim, regardless of whether the asserted claim
involves traumatic injury or occupational disease, an employee must satisfy this burden of
proof.3
Office regulations define the term “occupational disease or illness as a condition
produced by the work environment over a period longer than a single workday or shift.”4 To
establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed; (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant. The medical
opinion must be one of reasonable medical certainty, and must be supported by medical rationale
explaining the nature of the relationship between the diagnosed condition and the specific
employment factors identified by the claimant.5
Causal relationship is a medical issue, and the medical evidence required to establish a
causal relationship is rationalized medical evidence.6 Rationalized medical evidence is medical
evidence which includes a physician’s rationalized medical opinion on the issue of whether there
2

5 U.S.C. §§ 8101-8193.

3

Roy L. Humphrey, 57 ECAB 238 (2005).

4

20 C.F.R. § 10.5(ee).

5

Roy L. Humphrey, supra note 3.

6

D.G., 59 ECAB 455 (2008).

3

is a causal relationship between the claimant’s diagnosed condition and the implicated
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition and the specific employment factors identified by the claimant.7 Neither the mere fact
that a disease or condition manifests itself during a period of employment nor the belief that the
disease or condition was caused or aggravated by employment factors or incidents is sufficient to
establish causal relationship.8
ANALYSIS
The record establishes that appellant’s duties included pushing, pulling, sorting, casing
and delivering mail, and opening and closing the sliding door on a postal vehicle. The Board,
however, finds that the medical evidence of record does not establish that he sustained a right
shoulder condition caused or aggravated by these employment factors.
Appellant submitted medical reports including a February 4, 2008 MRI scan of the right
shoulder that demonstrated a partial supraspinatus tendon tear. The study does not address any
cause of the diagnosed conditions. It is well established that medical evidence that does not offer
any opinion regarding the cause of an employee’s condition is of limited probative value on the
issue of causal relationship.9 In progress notes dated February 13 to August 27, 2008,
Dr. Nazario Guirau reviewed the dispositive studies and provided a provisional diagnosis of a
right shoulder partial tear versus tendinitis. He too did not address the cause of either condition.
Dr. Hau Rosa provided examination and impairment findings. Dr. Pacheco, who performed
appellant’s right shoulder arthroscopic surgery, noted that appellant attributed his right shoulder
problems to his work duties; but the physician did not provide any opinion on causal
relationship.
Rationalized medical evidence is evidence which relates a work incident or factors of
employment to a claimant’s condition, with stated reasons of a physician. The opinion must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship of the diagnosed condition and the specific employment factors or
employment injury.10 There is no such opinion in this case.
In its March 25, 2009 letter, the Office advised appellant to submit a comprehensive
medical report that included an opinion on the cause of his claimed condition. In the June 16,
2009 decision, it found that the medical evidence of record was insufficient because it did not
include an opinion as to how his right shoulder condition or surgery was caused or contributed to
by employment factors. As appellant submitted insufficient medical evidence in support of his

7

Id.

8

Roy L. Humphrey, supra note 3.

9

Willie M. Miller, 53 ECAB 697 (2002).

10

J.J., 60 ECAB ___ (Docket No. 09-27, issued February 10, 2009).

4

claim, he did not establish that the claimed right shoulder condition was caused by the accepted
employment factors.11
CONCLUSION
The Board finds that appellant failed to establish that he sustained a right shoulder
condition due to his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the November 12, 2009 decision of the Office of
Workers’ Compensation Programs be affirmed.
Issued: November 17, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

11

The Board notes that appellant also claimed a consequential emotional condition. As the underlying claim for a
shoulder condition is denied, the question of whether he sustained a consequential emotional condition is moot.

5

